


Exhibit 10.46




AMENDMENT NO. 2 TO
REVOLVING CREDIT AGREEMENT


AMENDMENT NO. 2, dated as of July 15, 2014 (this “Amendment”) to the Revolving
Credit Agreement dated as of December 22, 2010 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among American Media, Inc. (the “Borrower”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
lenders from time to time party thereto (the “Lenders”). Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.


WHEREAS, pursuant to the Credit Agreement, the Lenders have extended credit to
the Borrower on the terms and conditions set forth in the Credit Agreement;
WHEREAS, the Borrower has informed the Administrative Agent and each Lender that
the Borrower has failed to furnish to the Administrative Agent (i) the financial
statements, reports and other documents as required under Section 5.01(a) of the
Credit Agreement with respect to the fiscal year of the Borrower ended March 31,
2014 and (ii) the related deliverables required under Sections 5.01(c) and
5.03(b) of the Credit Agreement (collectively, the “Specified Default”);
WHEREAS, the Borrower has informed the Administrative Agent and each Lender that
the Borrower has entered into a non-binding letter of intent (the “Letter of
Intent”) with certain investors of the Borrower (collectively, the “Investors”)
with terms as set forth in the Form 8-K filed with the SEC on July 9, 2014,
pursuant to which (i) the Investors will acquire 100% of the issued and
outstanding common stock of the Borrower through a merger (the “Merger”) and
(ii) the Loan Parties and the Investors or their affiliates will enter into
other transactions contemplated by the Letter of Intent (together with the
Merger, the “Transactions”); and
WHEREAS, upon Borrower’s request, the Required Lenders have, subject to the
terms and conditions set forth herein, consented to amend certain provisions of
the Credit Agreement and waive the Specified Default during the Waiver Period
(as hereinafter defined).
NOW, THEREFORE, the parties hereto hereby agree as follows:
Section 1.Amendments to Credit Agreement.


(a)The definition of “Permitted Holders” is hereby amended by replacing it in
its entirety with the following:


“Permitted Holder” means (i) Angelo, Gordon & Co., L.P., (ii) Avenue Capital
Management II, L.P., (iii) Capital Research and Management Company, Capital
Guardian Trust Company and Capital International, Inc., (iv) Credit Suisse
Securities (USA) LLC, (v) Regiment Capital Management, LLC, (vi) Chatham Asset
Management, LLC, (vii) Leon Cooperman, (viii) Omega Charitable Partnership,
L.P., (ix) any group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act or any successor provision) of which any of the Permitted Holders
specified in clauses (i)-(viii) are members, and (x) the respective Affiliates
of each of the foregoing; provided that in the case of any group specified in
clause (ix) above, without giving effect to such group, Permitted Holders




--------------------------------------------------------------------------------




specified in clauses (i)-(viii) and their respective Affiliates must
collectively beneficially own a greater amount of the total voting power of the
voting stock of the Borrower than the amount of the total voting power of the
voting stock of the Borrower beneficially owned by any other member of such
group.”
Section 2.Waivers.


(a)As of the Amendment Effective Date (as hereinafter defined), the Required
Lenders hereby waive the Specified Default until the expiration of the Waiver
Period. As used herein, the term “Waiver Period” shall mean the period
commencing on the Amendment Effective Date and expiring on the earlier of (i)
August 11, 2014 and (ii) immediately prior to the consummation of the Merger.


(b)Upon the expiration of the Waiver Period, the agreement of the Required
Lenders hereunder to waive the Specified Default shall immediately terminate
without the requirement of any demand, presentment, protest, or notice of any
kind, all of which the Borrower and each other Loan Party hereby waives.
(c)The Required Lenders hereby permanently waive any Change in Control or
non-compliance with Section 6.09 of the Credit Agreement as a result of the
consummation of the Transactions or the entering into of the definitive
documentation related to the Transactions.


Section 3.Counterparts.


This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or
electronic transmission (including in .pdf or similar format) shall be effective
as delivery of a manually executed counterpart of this Amendment.
Section 4.Applicable Law.


THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
Section 5.Headings.


Section headings herein and in the Loan Documents are included for convenience
of reference only and shall not affect the interpretation of this Amendment or
any Loan Document.
Section 6.Effect of Amendment.


On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in each of the Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended by this Amendment. The Credit Agreement and each of
the other Loan Documents, as supplemented by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan




--------------------------------------------------------------------------------




Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. For purposes of this Amendment, “Amendment
Effective Date” shall mean the date upon with this Amendment has been signed by
the Borrower and the Required Lenders.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
AMERICAN MEDIA, INC., as Borrower
 
 
 
 
 
By:
 
/s/ Christopher Polimeni
 
 
Name: Christopher Polimeni
 
 
 
Title: Executive Vice President, Chief Financial Officer and Treasurer





SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF July 15, 2014, AMONG AMERICAN
MEDIA, INC. AND THE LENDERS PARTY HERETO
 
 
 
 
 
Lender Name:
 
JPMorgan Chase Bank, N.A.
 
 
 
 
By:
 
/s/ Charles Holmes
 
 
Name: Charles K. Holmes
 
 
 
Title: Executive Director
 





SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF July 15, 2014, AMONG AMERICAN
MEDIA, INC. AND THE LENDERS PARTY HERETO
 
 
 
 
 
Lender Name:
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
 
 
 
By:
 
/s/ Benjamin Souh
 
 
Name: Benjamin Souh
 
 
 
Title: Vice President
 
 
 
 
 
 
By:
 
/s/ Keith Braun
 
 
Name: Keith C. Braun
 
 
 
Title: Managing Director
 









--------------------------------------------------------------------------------




SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF July 15, 2014, AMONG AMERICAN
MEDIA, INC. AND THE LENDERS PARTY HERETO
 
 
 
 
 
Lender Name:
 
CREDIT SUISSE AG CAYMAN ISLANDS BRANCH
 
 
 
 
By:
 
/s/ Judith Smith
 
 
Name: Judith Smith
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 
By:
 
/s/ Vipul Dhadda
 
 
Name: Vipul Dhadda
 
 
 
Title: Authorized Signatory
 







